Citation Nr: 1610640	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-43 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for degenerative disc disease of the lumbosacral spine (lumbar spine), prior to July 17, 2014, and in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In April 2014 the Board remanded this matter for additional development.  In an October 2014 rating decision, the RO assigned an increased staged rating for degenerative disease, lumbosacral spine, to 20 percent from July 17, 2014.  A decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter continues before the Board.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his lumbar spine disability was manifested by full but objectively painful motion prior to July 17, 2014.

2.  From July 17, 2014, the Veteran's lumbar spine was manifested by impairment at least approximating flexion of the thoracolumbar spine limited to less than 60 degrees; flexion limited to 30 degrees or less, ankylosis of the entire thoracolumbar spine, incapacitating episodes of intervertebral disc syndrome, and separately ratable neurological manifestations are not shown.


CONCLUSION OF LAW

The Veteran's service connected degenerative disease, lumbosacral spine, warrants a 10 percent rating (but no higher) prior to July 17, 2014, but does not warrant a rating higher than 20 percent after that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in September 2007.

The duty to assist has also been met.  VA has obtained the Veteran's service, VA and private treatment records; assisted him in obtaining evidence; and obtained VA medical opinions and examinations.  The examinations are adequate as they provide all information necessary to rate his lumbar spine disability at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Nonetheless, a higher rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  The pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Codes 5235-5242.  Intervertebral disc syndrome (IVDS), Code 5243, will be evaluated under the General Rating Formula or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Note (1) to Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the General Rating Formula, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2); see also Plate V.

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic code(s).  Id. at Note (1).  When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in 38 C.F.R. §§ 4.40 and 4.45.  Mitchell, 25 Vet. App. 32. 

Historically, a December 2007 rating decision granted service connection for the Veteran's degenerative disease of the lumbosacral spine and assigned an initial zero percent rating under Code 5242.  He appealed the noncompensable rating assigned and an October 2014 rating decision assigned an increased 20 percent rating from July 17, 2014, the date of VA examination showing increased disability.  He contends that his lumbar spine disability has been more advanced and painful than that contemplated by the ratings assigned.

A review of the Veteran's VA treatment records reflects his complaints of recurrent low back pain.  These records include a June 2008 treatment report which shows he described his pain as 7 (on a scale of 1-10, 10 being the worst).  

On November 2007 VA examination, the Veteran reported that his symptoms ("burning sharp type of discomfort") were present "daily 24/7 basis" at a level of 7 (on a scale of 1-10) which makes it difficult to concentrate and interferes with sleep, although he can function with effort.  He reported flare-ups with cold weather, upon awakening in the morning or lifting.  He reported no associated radiation of pain, weakness, numbness, bladder or bowel dysfunction.  He had normal flexion (to 90 degrees) and extension (to 30 degrees) and bilateral bending and rotation to 30 degrees.  The examiner noted no discomfort or difficulty with range of motion testing; however, range of motion testing after repetitive use was not performed and the examiner provided no findings or opinion as to the impact of pain on the Veteran's range of motion.  

On July 17, 2014 VA back examination, the Veteran complained of a 5 year history of persistent pain (sharp, aching and tightness) which he described as 4-8 (on a scale of 1-10) with flare-ups once or twice per week with increase in pain and decrease in range of motion.  Range of motion testing showed 70 degrees of flexion and 20 degrees of extension, bilateral lateral flexion and bilateral lateral rotation.  Range of motion after repetitive use was flexion to 40 degrees and 10 degrees of extension, bilateral lateral flexion and bilateral lateral rotation.  The examiner noted that the Veteran is able to do his line of work as a full-time ATM technician and would not be able to do work which required repetitive lifting.  

Accordingly, an October 2014 rating decision granted an increased rating for degenerative disease, lumbosacral spine, to 20 percent, effective July 17, 2014, the date of the VA examination which found increased symptoms.

Resolving all doubt in favor of the Veteran, the Board finds that, prior to July 17, 2014, the symptoms of his service-connected lumbar spine were manifested by constant pain and have been fairly consistent (and have been objectively corroborated on VA examinations and during VA treatment).  Accordingly, as range of motion testing after repetitive use was not performed on November 2007 VA examination, the Board finds that forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees has been approximated based on the Veteran's complaints of constant pain for the appeal period prior to July 17, 2014.  See 38 C.F.R. § 4.71a, Code 5242.  The clinical evidence and the Veteran's competent complaints of pain reflect a disability picture more consistent with the higher 10 percent rating, when considering the factors set forth in DeLuca, 8 Vet. App. 202 and 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The evidence does not demonstrate that the symptoms are productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine as to warrant a 40 percent rating at any time during the appeal period, even after consideration of pain, weakness and other symptoms.  Further, although the November 2007 VA examination report notes that the Veteran had been prescribed 2 days of bedrest by a physician, there is no evidence (or allegation) of incapacitating episodes (bed rest prescribed by a physician) having a total duration of at least 1 week prior to July 17, 2014 or 2 weeks from that date.  Consequently, the schedular criteria for a rating in excess of 10 percent prior to July 17, 2014 or 20 percent from that date under Codes 5242, 5237 are not met at any time during the appeal period.

The Board has also considered whether a separate compensable rating for neurological impairment related to the lumbar spine disability is warranted at any time during the rating period, but concludes that it is not.  The November 2007 and July 2014 VA examinations found no neurologic impairment related to the Veteran's lumbar spine disability.  

After a review of the totality of the competent medical evidence and lay statements on file regarding the Veteran's lumbar spine symptomatology, and after resolving all doubt in favor of the Veteran, the Board finds that the criteria for an increased disability rating of 10 percent, but no higher, prior to July 17, 2014 for his lumbar spine disability have been met.  However, the schedular criteria for a rating in excess of 20 percent from July 17, 2014 have not been met and an increased rating from this date is denied.  

The Board is aware of the Veteran's credible complaints of lumbar spine pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings directly address the criteria under which lumbar spine disabilities are evaluated.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected lumbar spine disability, which is manifested by pain and loss of motion.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Moreover, as the Veteran does not claim (and the evidence does not show) that his lumbar spine disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  The evidence indicates that the Veteran is employed full time.  Rice v. Shinseki, 22 Vet. App.  447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A 10 percent rating is granted for the Veteran's degenerative disc disease of the lumbosacral spine for the period prior to July 17, 2014, subject to the regulations governing payment of monetary awards.  A rating in excess of 20 percent for the Veteran's degenerative disc disease of the lumbosacral spine from July 17, 2014 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


